I regret that I cannot concur in the majority opinion and will briefly state my reasons for dissenting.
Analysis of Sections 387 and 388 of the Code of 1932 leads me to the positive conclusion that the liability of the respondents E.C. Johnson and Ethel M. Johnson must be determined by Section 388 and not by Section 387.
John A. Johnson was the maker of the note and mortgage. Appellants' action was on the note and mortgage. Therefore, that portion of Section 387 that reads. "An action upon a bond, or other contract in writing, secured by a mortgage of real property," gave appellants twenty years in which to bring their action against the maker of the note and mortgage.
The respondents, E.C. Johnson and Ethel M. Johnson, were not co-makers of the note and mortgage. The extent of their obligation was to guarantee the payment of the note at maturity. Their obligation is fixed by the note and not by the mortgage. The obligation of John A. Johnson was fixed by both the note and mortgage as he was the maker of the note and mortgage. Without the mortgage the note unquestionably would be governed by Section 388. The endorsers were not parties to the mortgage. Their obligation is fixed by the note solely. While the mortgage will carry the maker of the note for the twenty-year period, it cannot carry the endorsers of the note since they were not parties to the mortgage. It, therefore, follows that Section 388 is applicable to *Page 463 
the cause of action against the endorsers of the note, more than six years having elapsed since maturity.
It is my opinion that the judgment of the Circuit Court should be affirmed.
MR. CHIEF JUSTICE STABLER concurs.
             ON PETITION FOR REHEARING JULY 1, 1939